                                                                                         Case 2:21-cv-00191-RFB-DJA Document 10
                                                                                                                             9 Filed
                                                                                                                                Filed04/26/21
                                                                                                                                      04/27/21 Page
                                                                                                                                                Page51ofof10
                                                                                                                                                           6


                                                                                     1   D. CHRIS ALBRIGHT, ESQ.
                                                                                         Nevada Bar No. 004904
                                                                                     2   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                         801 South Rancho Drive, Suite D-4
                                                                                     3   Las Vegas, Nevada 89106
                                                                                         Tel: (702) 384-7111
                                                                                     4
                                                                                         Fax: (702) 384-0605
                                                                                     5   dca@albrightstoddard.com
                                                                                         Attorney for Defendants Dwight L. Patterson
                                                                                     6     and Laurie M. Patterson

                                                                                     7
                                                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                     8
                                                                                                                                                           DISTRICT OF NEVADA
                                                                                     9

                                                                                    10 TRATT INDUSTRIES, LLC; TROY BAKER; and CASE NO.:                                                                                2:21-cv-00191-RFB-DJA
                                                                                       MATTHEW SHEPARD,
                                                                                    11
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                                                        Plaintiffs/Counterdefendants,
                                                                                    12

                                                                                    13 v.
                                                                                                                                                                                                       [PROPOSED]
                                                       A PROFESSIONAL CORPORATION




                                                                                    14   DWIGHT L. PATTERSON and LAURIE M.                                                                          ORDER FOR SECOND
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                         PATTERSON, Individually and as Trustees of the                                                          EXAMINATION OF JUDGMENT
LAW OFFICES




                                                                                    15   PATTERSON REVOCABLE TRUST; SANTA                                                                                DEBTOR
                                                                                         FE BUSINESS BROKERS, LLC, d/b/a SAM
                                                                                    16   GOLDENBERG & ASSOCIATES; SUNBELT
                                                                                         NEW MEXICO BUSINESS BROKERAGE, LLC;
                                                                                    17
                                                                                         and MICHAEL GREENE,
                                                                                    18
                                                                                                                        Defendants/Counterclaimants.
                                                                                    19

                                                                                    20                It appearing to the Court that a Foreign Judgment was entered and localized against

                                                                                    21   Defendant TROY BAKER, an individual, on October 2, 2020, in the amount of $59,845.82, and

                                                                                    22   that the same remains unsatisfied; and whereas NRS 21.270 provides for an Examination of the

                                                                                    23   Judgment Debtor under such circumstances; and,

                                                                                                      The Judgment Debtor having appeared on March 8, 2021 for a Judgment Debtor
                                                                                    24
                                                                                         Examination but having not brought certain of the ordered items with him, or having brought
                                                                                    25
                                                                                         incomplete copies of certain of the same, such that a second Judgment Debtor’s Examination Order
                                                                                    26
                                                                                         is appropriate.
                                                                                    27

                                                                                    28

                                                                                         G:\DCA\DCA Matters\Patterson, Dwight adv. Tratt Industries (11465.0010)\Pleadings\Order for 2nd Judgment Debtor Exam 4.26.21.docx
                                                                                         Case 2:21-cv-00191-RFB-DJA Document 10
                                                                                                                             9 Filed
                                                                                                                                Filed04/26/21
                                                                                                                                      04/27/21 Page
                                                                                                                                                Page62ofof10
                                                                                                                                                           6



                                                                                     1          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant

                                                                                     2 TROY BAKER, appear at the law offices of ALBRIGHT, STODDARD, WARNICK &

                                                                                     3 ALBRIGHT located at 801 South Rancho Drive, Suite D-4, Las Vegas, Nevada, on Tuesday, May

                                                                                     4 18, 2021, at the hour of 1:00 p.m., to make additional discovery on oath concerning his assets, and

                                                                                     5 the Judgment Debtor be and hereby is forbidden in the meantime or thereafter from disposing of

                                                                                     6 or transferring any property or assets not exempt from execution.

                                                                                     7          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the following

                                                                                         documents be brought by the Judgment Debtor and provided at the second examination:
                                                                                     8
                                                                                                1.     A complete, rather than only a partial, copy of the Judgment Debtor’s Federal Tax
                                                                                     9
                                                                                                       returns for 2017, 2018, and 2019, to include all schedules thereto.
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10
                                                                                                2.     A copy of his current and most recent monthly mortgage statement for any bank to
                                                                                    11
                                                                                                       which he owes money for the purchase (or refinance) of his home located at 821
                                                                                    12
                                                       A PROFESSIONAL CORPORATION



                                                         LAS VEGAS, NEVADA 89106




                                                                                                       Star Pine Drive, Las Vegas, Nevada 89144.
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                                3.     Proof of that home having been in foreclosure at any time as he alleged to be the
                                                                                    14
                                                                                                       case during his first judgment debtor’s examination.
                                                                                    15
                                                                                                4.     Certain missing statements for his One Nevada Credit Union account ending in
                                                                                    16
                                                                                                       0008, including his December 2019 and January 2020 One Nevada Credit Union
                                                                                    17
                                                                                                       Bank Statements.
                                                                                    18
                                                                                                5.     All statements from the past 36 months for his second One Nevada Credit Union
                                                                                    19
                                                                                                       account, and for any One Nevada Credit Union accounts on which he is or has been
                                                                                    20                 listed as a co-owner with any other family member.
                                                                                    21          6.     All documentation he has for his Honeywell 401K; and
                                                                                    22          7.     Any documents and records as set forth on Exhibit “A” hereto which were not
                                                                                    23                 provided by the Judgment Debtor at the first examination on March 8, 2021.
                                                                                    24          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a copy of this Order
                                                                                    25 be forthwith served upon said Judgment Debtor.

                                                                                    26 / / /

                                                                                    27 / / /

                                                                                    28 / / /
                                                                                                                                        -2-
     Case 2:21-cv-00191-RFB-DJA Document 10
                                         9 Filed
                                            Filed04/26/21
                                                  04/27/21 Page
                                                            Page73ofof10
                                                                       6



 1         Failure to appear at the time and place above may result in a Bench Warrant being issued

 2 for your arrest, and any bail posted to effectuate a release of an arrest, pursuant to the Bench

 3 Warrant, shall be paid to the Judgment Creditor as payment toward the outstanding Judgment.

 4         IT IS SO ORDERED this 27th day of April, 2021.

 5

 6
                                               UNITED J.
                                               DANIEL STATES  DISTRICT COURT JUDGE
                                                         ALBREGTS
 7
                                               UNITED STATES MAGISTRATE JUDGE
 8 Submitted by:
   ALBRIGHT,STODDARD,WARNICK
 9  & ALBRIGHT

10

1 1 D.      S 11U       T, ESQ.,# 004904
    801 South Rancho Drive, Suite D-4
12
    Las Vegas, Nevada 89106
13 Tel: 702.384.7111
    Fax: 702.384.0605
14 dca@albrightstoddard.com
    Attorneyfor Defendants Dwight L. Patterson
15 and Laurie M Patterson

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                                                                                         Case 2:21-cv-00191-RFB-DJA Document 10
                                                                                                                             9 Filed
                                                                                                                                Filed04/26/21
                                                                                                                                      04/27/21 Page
                                                                                                                                                Page84ofof10
                                                                                                                                                           6


                                                                                                                                    EXHIBIT “A”
                                                                                     1
                                                                                                               LIST OF DOCUMENTS AND RECORDS TO BE
                                                                                     2
                                                                                                                  PRODUCED BY JUDGMENT DEBTOR
                                                                                     3
                                                                                                1.      If employed, your employer’s name, your salary, and your job title.
                                                                                     4
                                                                                               2.     A complete inventory of all items of personal property, of any nature whatsoever,
                                                                                     5 owned by you, or by any business or trust entity under your full or partial, direct or indirect, control
                                                                                       or of which you are a beneficiary, including automobiles, boats, household fixtures, furnishings,
                                                                                     6 appliances and clothing, whether paid for or not. If the personal property is not in your possession
                                                                                       but in the possession of another person, designate the name and address of the person having
                                                                                     7 possession of the property.

                                                                                     8         3.       A list of all real property owned by you or by any business or trust entity under
                                                                                       your full or partial, direct or indirect, control or of which you are a beneficiary and, if occupied by
                                                                                     9
                                                                                       Tenants, please state the following:
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10
                                                                                                        a.      Tenants’ names;
                                                                                    11                  b.      Tenants’ addresses;
                                                                                                        c.      Amount of monthly rent.
                                                                                    12
                                                       A PROFESSIONAL CORPORATION




                                                                                               4.       A copy of all documents regarding any and all real estate or other property owned
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13 by you, or by any business or trust entity under your full or partial, direct or indirect, control or of
LAW OFFICES




                                                                                       which you are a beneficiary. The requested documents specifically include all Deeds, Deeds of
                                                                                    14 Trust, Mortgage Applications, Closing Statements, coupon books, statements of account, credit
                                                                                       reports, title insurance policies, and all other information in any way reflecting your involvement
                                                                                    15 with, your ownership of, or your transactions in regard to real estate or other property owned by

                                                                                    16 you.

                                                                                    17         5.     A copy of any and all Lease(s) regarding any real estate or other property not owned
                                                                                       but leased by you, or by any business or trust entity under your full or partial, direct or indirect,
                                                                                    18 control or of which you are a beneficiary for which regular monthly lease payments are being
                                                                                       made.
                                                                                    19
                                                                                               6.     Your income tax returns and quarterly estimates of federal or state income taxes for
                                                                                    20 the current and past five years.

                                                                                    21        7.      ALL bank statements, and canceled checks from any and all checking accounts,
                                                                                       savings account records, safe deposit boxes, and any certificates of stock and bonds owned by you
                                                                                    22 or by any business or trust entity under your full or partial, direct or indirect, control or of which
                                                                                       you are a beneficiary or in which you have had any interest whatsoever either alone or jointly with
                                                                                    23
                                                                                       any person or entity for three years preceding the date of this Order.
                                                                                    24
                                                                                              8.      All life insurance policies now upon your life or naming you as beneficiary therein.
                                                                                    25
                                                                                              9.      All evidence of any and all notes, contracts, negotiable instruments or accounts
                                                                                    26 receivable, whether due or not due, belonging to you or in which you have or have had any interest
                                                                                       whatsoever either alone or jointly with any other person or persons or entity(ies) for five years
                                                                                    27 preceding the date of this Order.

                                                                                    28
                                                                                                                                          -4-
                                                                                         Case 2:21-cv-00191-RFB-DJA Document 10
                                                                                                                             9 Filed
                                                                                                                                Filed04/26/21
                                                                                                                                      04/27/21 Page
                                                                                                                                                Page95ofof10
                                                                                                                                                           6


                                                                                               10.     All fire, burglary, and extended coverage insurance policies now in force upon any
                                                                                     1 real estate or personal property (including copies of insurance inventories) owned by you or in
                                                                                       which you have or have had any interest whatsoever either alone or jointly with any other person
                                                                                     2
                                                                                       or persons for one year preceding the date of this Order.
                                                                                     3
                                                                                              11.    Any and all information regarding any employment you have had during the last
                                                                                     4 five years, including, but not limited to, independent contractor agreements, performance
                                                                                       agreements, employment contracts, policy manuals, benefit handbooks and pay stubs regarding
                                                                                     5 such employment, whether full-time, part-time, commissioned or otherwise.

                                                                                     6          12.     Your social security number and a copy of your driver’s license.

                                                                                     7         13.     All titles, bills of sale, or contracts of sale upon personal property including, but not
                                                                                       limited to, automobiles, boats, household goods, miscellaneous furniture and fixtures belonging to
                                                                                     8 you or in which you have or have had any interest whatsoever either alone or jointly with any other
                                                                                       person or persons for five years preceding the date of this Order.
                                                                                     9
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                               14.     All automobile or personal property casualty or collision or all risk insurance
                                                                                    10
                                                                                       policies presently owned by you.
                                                                                    11
                                                                                               15.     All evidence of mining claims, patents or development work owned by you or in
                                                                                    12 which you have or have had any interest whatsoever either alone or jointly with any other person
                                                       A PROFESSIONAL CORPORATION




                                                                                       or persons or entity(ies) for five years preceding the date of this Order.
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                               16.     All documents which represent any trademark, trade name, copyright, or patent in
                                                                                    14 which you have or have had an interest or in which an entity owned, in whole or in part, by you
                                                                                       has or has had any interest.
                                                                                    15
                                                                                               17.     All general ledgers, accounting journals, financial statements or other financial
                                                                                    16 records prepared or maintained during the last five years for or by you or for or by any entity in
                                                                                       which you have any interest.
                                                                                    17
                                                                                               18.     If you are employed by, act as an agent for, or are a partner in a business
                                                                                    18
                                                                                       entity, the proprietor of a business entity, own more than 10% of the stock of an incorporated
                                                                                    19 business entity, or have been an officer, director, member or manager of a corporation,
                                                                                       limited liability company, or other business entity, within the last five years, you are required
                                                                                    20 to bring with you (in regards to said business entity(ies)), the following documents:

                                                                                    21                 A.      Copies of all corporate articles, minutes, bylaws, stock transfers, ledgers
                                                                                                and other “corporation” records.
                                                                                    22
                                                                                                       B.      Copies of any partnership or joint venture or operating agreements or
                                                                                    23          bylaws and all correspondence related thereto.
                                                                                    24                  C.      Copies of all tax returns for such business(es) filed within the last five years.
                                                                                    25                  D.      Copies of any and all Securities and Exchange Commission filings, other
                                                                                                public filings, prospectuses, or any investor disclosure documents filed with any public
                                                                                    26          entity or submitted or made available to the public or any potential investors by or on behalf
                                                                                    27          of such business(es) within the last five years.

                                                                                    28
                                                                                                                                           -5-
                                                                                         Case
                                                                                         Case2:21-cv-00191-RFB-DJA
                                                                                              2:21-cv-00191-RFB-DJA Document
                                                                                                                    Document910Filed
                                                                                                                                 Filed
                                                                                                                                     04/26/21
                                                                                                                                       04/27/21Page
                                                                                                                                                Page106of
                                                                                                                                                        of10
                                                                                                                                                           6


                                                                                                       E.      Copies of any and all documents whereby you acquired or disposed of an
                                                                                     1         interest in any such business(es) within the last five years.
                                                                                     2                F.      Copies of any employment or consulting contracts to which you or the
                                                                                               business are a party.
                                                                                     3

                                                                                     4                G.       ALL bank statements for all accounts on which you have been a signatory
                                                                                               during the last five years.
                                                                                     5
                                                                                                      H.      All checkbooks with check stubs for the last five years, and any and all
                                                                                     6         general ledgers or journals recording the financial activity of such business(es).

                                                                                     7                I.      Any savings account books with you as signatory.

                                                                                     8                J.      Any notes owed to the business(es).

                                                                                     9                 K.      Copies of all accounts receivable documents, both current and for five years
                                                                                               prior to the date of this Order.
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10
                                                                                                      L.    A copy of any and all leases regarding any real estate or other property now
                                                                                    11         owned by yourself or the business(es), but for which regularly monthly lease payments are
                                                                                               being made by yourself or on behalf of the business(es).
                                                                                    12
                                                       A PROFESSIONAL CORPORATION



                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                                      M.      A list of any and all vehicles owned by the business(es).
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                    14                 N.     All general ledgers, accounting journals, financial statements or other
                                                                                               financial records prepared or maintained during the last five years by the business.
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                       -6-
